The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election of Species A [fig 4A], drawn to claims 1-10, in the reply filed on 06/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
Figures 3A-3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “oxide film” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8:
Claim 8 includes the limitation “substate”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regrading claim 2:
	Claim 2 is indefinite by reference to an object that is variable because a materials resistance to plasma is dependent upon the specific plasma to be produced Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) [MPEP 2173.05(B)(II)]. As such, the metes and bounds of the claim cannot be determined. Examiner suggests claiming the actual materials. For purposes of prosecution on the merits, examiner is interpreting claim 2 to recite “wherein the material of the cover member is PTFE”.
Regrading claim 3:
	Claim 3 is indefinite by reference to an object that is variable because a reaction byproduct when a plasma processing is performed is dependent upon the specific process to be carried out Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) [MPEP 2173.05(B)(II)]. As such, the metes and bounds of the claim cannot be determined. Examiner suggests claiming the actual materials. For purposes of prosecution on the merits, examiner is interpreting claim 3 to recite “wherein the material of the cover member is PTFE”.
Regarding claim 4:
	Claim 4 is rejected at least based on its dependency from claim 3.
Regarding claim 5:
	The claim limitations “a first region where an etching rate of a reaction byproduct, which is produced when a plasma processing is performed on the substrate, is higher than a deposition rate of the reaction byproduct; and a second region where the etching rate of the reaction byproduct is lower than the deposition rate of the reaction byproduct” are indefinite by reference to an object that is variable Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) [MPEP 2173.05(B)(II)]. As such, the metes and bounds of the claim cannot be determined. The etching and deposition rate of reaction byproducts depends upon a plurality of variables such as the specific reaction byproduct, gas flow conductance, the specific types of plasma to be produced, etc. Examiner suggests claiming the actual locations. For purposes of prosecution on the merits, examiner is interpreting claim 5 to recite “wherein the consumption member comprises: a first region; and a second region, and wherein at least a part of the base member is exposed in the first region”.
Regarding claim 6:
	Claim 6 is rejected at least based on its dependency from claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al (US 5,919,332) in view of Ni et al (US 2020/0388467).
Regarding claim 1:
	Koshiishi teaches a plasma processing apparatus (etching apparatus) [fig 18 & col 25, lines 9-16], comprising: a placing table (electrostatic chuck, 112) configured to place a substrate (W) thereon [fig 18 & col 25, lines 35-47]; a chamber (chamber, 101) accommodating the placing table (112) therein [fig 18 & col 25, lines 9-16]; a gas supply unit (gas supply tube, 121) configured to supply a processing gas (predetermined processing gas) into the chamber (101) [fig 18 & col 26, lines 1-15]; a plasma forming device (102/103) configured to form plasma within the chamber (101) [fig 18 & col 25, lines 9-16]; a consumption member (119/125/130 and 120/126/131) which is disposed in a space in which the plasma is formed (see fig 20), and which is consumed by the plasma (all materials are consumed by plasma given enough time/exposure) [fig 20 & col 27, lines 40-45 and col 28, lines 14-17]; and a controller (control mechanism – not shown) [col 9, lines 30-37], wherein the consumption member (119/125/130 and 120/126/131) comprises: a base member (119/125/130) made of a material including an oxygen element (quartz) [fig 20 & col 27, lines 40-45 and col 28, lines 14-17]; and a cover member (120/126/131), and wherein at least a part of a surface of the base member (119/125/130) exposed to the space in which the plasma is formed is covered (see fig 20) with the cover member (120/126/131) [fig 20 & col 27, lines 40-45 and col 28, lines 14-17].
	Koshiishi does not specifically disclose the cover member made of a material which does not include the oxygen element.
	Ni teaches a cover member (coating layer) made of a material which does not include the oxygen element (polytetrafluoroethylene) [fig 2 & 0014].
	Koshiishi and Ni are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the cover member of Koshiishi with the material of Ni because polytetrafluoroethylene has no absorbability and is not easily flaky, such that the cover member would not easily cause additional contaminations, and PTFE has a strong corrosion resistance, such that corrosive ions would not easily penetrate through the cover member [Ni – 0066]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claims 2-4:
	Modified Koshiishi teaches the material of the cover member (coating layer) is PTFE (polytetrafluoroethylene) [Ni – fig 2 & 0014]; and wherein the material of the cover member (coating layer) includes a carbon element and a fluorine element (polytetrafluoroethylene) [Ni – fig 2 & 0014].
Regarding claims 5-6:
	Koshiishi teaches the consumption member (119/125/130 and 120/126/131) comprises: a first region; and a second region (see fig 20), and wherein at least a part of the base member (119/125/130) is exposed in the first region (see fig 20) [fig 20 & col 27, lines 40-45 and col 28, lines 14-17]; and wherein the base member (119/125/130) is covered with the cover member (120/126/131) in the second region (see fig 20) [fig 20 & col 27, lines 40-45 and col 28, lines 14-17].
Regarding claim 7:
The claim limitations “wherein a plasma processing with the plasma is etching a silicon-containing film formed on the substrate” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 8:
	Koshiishi teaches the base member (119) of the consumption member (119 and 120) is made of SiO2 (quartz), and the consumption member (119 and 120) is a circular ring-shaped member disposed around the substrate (W) [fig 20 & col 27, lines 40-45 and col 28, lines 14-17].
Regarding claim 9:
	Koshiishi teaches the base member (125) of the consumption member (125 and 126) is made of SiO2 (quartz), and the consumption member (125 and 126) is a circular ring-shaped member disposed above the placing table (112) [fig 20 & col 27, lines 40-45 and col 28, lines 14-17].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiishi et al (US 5,919,332) in view of Ni et al (US 2020/0388467) as applied to claims 1-9 above, and further in view of Sun et al (US 2010/0119843).
The limitations of claims 1-9 have been set forth above.
Regarding claim 10:
	Modified Koshiishi teaches the consumption member (130and 131) is a shield disposed on an outer side surface of the placing table (112) and an inner circumferential surface of the chamber (101) [Koshiishi - fig 20 & col 27, lines 40-45 and col 28, lines 14-17].
	Modified Koshiishi does not specifically teach the base member of the consumption member is covered with an oxide film. 
	Sun teaches a base member (310) of a consumption member (310 and 315) is covered with an oxide film (412 – Y2O3) [fig 4A & 0040-0041].
Modified Koshiishi and Sun are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the base member of modified Koshiishi to be covered with an oxide film, as in Sun, to form a hybrid coating such that the intermediate layer may provide one or more advantageous characteristics [Sun – 0040].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa et al (US 5,556,500), Escher et al (US 2007/0142956), Yamawaku et al (US 2012/0176692), Hashiguchi et al (US 2012/0247667), Suzuki et al (US 2013/0186858), and Sant (US 2016/0358749) teach a cover member [fig 6, 2D, 2, 4, 10A, and 7, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718